DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a grouping of abstract ideas without significantly more. The claims recites limitations directed to a grouping of abstract ideas such as: determining cinematic shot quality of objects of interest within a frame of a video associated with a video game – mental process; “determining a plurality of objects of interest from a set of objects from within the video game” – mental process; “determining a plurality of interest level values, the plurality of interest level values corresponding to a plurality of categories associated with the plurality of the objects of interest, wherein the plurality of interest level values is based on the game state data” – mental process.  For at least these reasons, the claims are found to recite a grouping of abstract ideas under Step 2A-prong 1. 
This judicial exception is not integrated into a practical application because the remaining limitations such as “a story manager module incorporated into the one or more computer memories, the story manager module configured to perform operations for”, “receiving game state data from the game, the game state data describing at least a set of events occurring within the game” and “generating a data structure for use in managing cinematography associated with the frame, the data structure facilitating the looking up of the plurality of interest level values” because they amount to mere instructions to invoke general computer components to implement the abstract idea, extra solution activity, and/or a technological environment in which to perform the abstract idea (see MPEP 2106.05(f)-(h)).  For at least these reasons, the claims are not found to integrate the abstract idea into a practical application under Step 2A-prong 2.   
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the “one or more computer processors” and “one or more computer memories” do not amount to significantly more because the mere use of highly generalized computer components and/or a technological environment from which to perform the abstract idea is analogous to Alice v. CLS  as to the well-understood, routine, and conventional nature of the additional elements.  Moreover, a review of the Specification shows that the “one or more computer processors” and “one or more computer memories” are disclosed in a highly generalized manner and may be any type of processor or memory (see Specification, 0020).  For at least these reasons, these additional elements do not amount to significantly more than the abstract idea under Step 2B.
With respect to independent claims 10 and 18 which are directed to the method and non-transitory computer-readable medium recite substantially the same limitations as addressed above with respect to independent Claim 1 and is found to be directed to an abstract idea without significantly more as discussed above.
With respect to dependent claims 2-9, 11-17, and 19-20, the dependent claims have been reviewed and analyzed and found to recite further steps of the abstract idea (see MPEP 2106.04(a)), mere instructions to invoke general computer components to implement the abstract idea, extra solution activity, and/or a technological environment to perform the abstract idea (see MPEP 2106.05(f)-(h)).  Examples of a grouping of abstract ideas found to be recited in the dependent claims include but are not exclusively limited to include limitations such as “determining a plurality of starvation values for the plurality of objects of interest, wherein each of the plurality of starvation levels is inversely related to a running total of an amount of time an object of interest of the plurality of objects of interest is visible in previous frames” (claim 2 and 11); “determining a plurality of urgency values for the plurality of objects of interest…the urgency values represent a measure of urgency to see the object of interest in the frame” (claim 3 and 12); “determining a plurality of multidimensional state vectors…describing an emotional state of an object of interest of the plurality of objects of interest” (claim 4,13, 19); “determining a quality of the shot for the object of interest based on one or more of the following: the urgency value, a position of the object of interest within the shot, and a size of the object of interest within the shot” (claim 6 and 15); “comparing a shot from the plurality of virtual of virtual cameras to an active shot from a previous frame and determining a measure of quality for a transition between the shot and the active shot…for one or more of the following: emotional quality, shot quality value, and a shot length of the active shot” (claim 7, 16, and 20); and “choosing a shot from the plurality of virtual cameras to become the active shot, the choosing based on at least one of: the emotional quality value for the shot, the shot quality value for the shot, and the measure of quality of transition for the shot” (claim 8, 17, and 20). 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the story manager module configured to perform operations for determining cinematic shot quality of objects of interest within a frame of a video associated with a video game” in claim 1.
The following limitations are recited as operations performed by the story manager module” to perform the following functions:
“determining a plurality of objects of interest from a set of objects from within the video game”
“determining a plurality of interest level values…wherein the plurality of interest level values is based on the game state data”; and
“generating a data structure for use in managing cinematography associated with the frame, the data structure facilitating the looking up of the plurality of interest level values”.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. The functional limitations such as “determining a plurality of interest level values, the plurality of level values corresponding to a plurality of interest categories associated with the plurality of objects of interest, wherein the plurality of interest level values is based on the game state data” and “generating a data structure for use in managing cinematography associated with the frame” are not adequately described to satisfy the written description requirement.  Specifically, the claimed computer-implemented function such as “determining a plurality of interest level values, the plurality of interest level values corresponding to a plurality of categories associated with the objects of interest, wherein the plurality of interest level values is based on the game state data” recited by independent Claims 1, 10, and 18 are not satisfied because the Specification fails to disclose the particular algorithm (e.g., necessary steps and/or flowcharts) to perform the claimed function that one of ordinary skill in the art would know how the inventor intended to achieve the claimed function (see MPEP 2161.01).  For instance a review of the Specification discloses general statements that the story manager module 110 calculates a value for total interest for an OI, wherein the total interest value is the sum of interest values in all categories associated with the OI” and that the application 114 “may update each category level value of the categorized interest levels for each OI activity” but does not disclose or suggest the particular algorithm to “determine a plurality of interest level values, the plurality of interest level values corresponding to a plurality of categories associated with the plurality of objects of interest, wherein the plurality of interest level values is based on the game state data” or how the plurality of interest is calculated (see Myhill (US 2020/0391109 A1, 0028-0029).  Stated differently, the Specification fails to adequately describe how a plurality of interest level values are determined and/or calculated by the story manager device with any particularity and fails to disclose the interrelationship to derive the determined values of the interest level values and the corresponding plurality of categories associated with the objects of interest for the game state data from the game to derive the cinematic shot quality of objects of interests within a frame of video associated with a video game.  For at least these reasons, the claims are not found to satisfy the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-9 the limitations recited to be performed by “the story manager module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, the Specification fails to provide the particular algorithm for the performed operations by the story manager module as detailed above with respect to the adequacy of the written description requirement.  For instance, the Specification fails to provide the particular algorithm to clearly link associates the disclosed structure, material or acts to the claimed functions so that a person of ordinary skill in the art (see MPEP 2181 II. B.).  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-8, 11-17, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 11, the limitation “determining a plurality of starvation values for the plurality of objects of interest, wherein each of the plurality of the starvation values is inversely related to a running total of an amount of time an object of interest of the plurality of objects of interest is visible in previous frames” because there is no ascertainable degree or standard as to the metes and bounds for starvation values and how to determine the starvation values as to how they are inversely related to the running total of an amount of time an object of interest of the plurality of objects is visible in previous frames.
Regarding claims 3 and 12, the limitation “determining a plurality of urgency values for the plurality of objects of interest, wherein each of the plurality of urgency values is based on the plurality of interest level values and the starvation value associated with the object of interest, and the urgency values represent a measure of urgency to see the object of interest in the frame” renders the claim indefinite as to the metes and bounds of the claimed invention as the Specification fails to provide or indicate an ascertainable degree or standard to how the urgency values are determined based upon the plurality of interest level values and the starvation value associated with the object of interest.
Regarding claims 4, 13, and 19, the limitation “determining a plurality of multidimensional vectors, each of the plurality of multidimensional vectors describing an emotional state of an object of interest of the plurality of objects of interest” renders the claim unclear whether the limitation “the emotional state of an object of interest” is to determine the emotional state of the object itself or of the emotional state of the intended viewer.  Moreover, the Specification fails to provide any ascertainable degree or standard as to the emotional state of the object of interest to determine the metes and bounds of the claim.  A review of the Specification supports this indicated deficiency as the discussion of the emotional vector with objects of interest is acknowledged by the Applicant that “WE MAY NEED TO EXPAND ON THIS DEFINITION” (see Specification, 0028).  For at least these reasons, the claim is found to be indefinite.
Regarding claims 5 and 14, the limitation “a value for the total emotional quality for the shot being within a range…to change the shot to reflect the emotional quality based on predetermined cinematography rules” renders the claim indefinite because there is no ascertainable degree or standard disclosed which relates the total emotional quality of a shot as a reflection of the emotional quality based on predetermined cinematography rules.
Regarding claims 6, 15, and 20, the limitation “determining a quality of the shot for the object of interest based on one or more of the following: the urgency value, a position of the object of interest within the shot, and a size of the object of interest within the shot” renders the claim indefinite as there is no ascertainable degree or standard as to how a quality of the shot of the object of interest is determined based upon the use of the urgency value, a position of the object of interest within the shot, and a size of the object of interest within the shot.
Regarding claims 7, 16, and 20, the limitation “determining a measure of quality from a previous for a transition between the shot and the active shot, the measure of quality including a measure of transition for one or more of the following: emotional quality, shot quality value, and a shot length of the active shot” because the metes and bounds of how a measure of quality is determined for emotion quality, shot quality value, and a shot length of the active shot is not provided. 
Regarding claims 8, 17, and 20, the limitation “choosing a shot from the plurality of virtual cameras to become the active shot, the choosing based on at least one of: the emotional quality of the shot, the shot quality for the shot, and the measure of quality of transition for the shot” renders the claim unclear as to any ascertainable degree or standard to be applied for choosing a shot based on the emotional quality of the shot, the shot quality for the shot, and the measure of quality of transition for the shot. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norman et al. (US 2014/0113718 A1).
Regarding claims 1, Norman discloses a system (see Norman, system 100 of Fig. 1A, 0023) comprising: one or more computer processors (see Norman, 0025); one or more computer memories (see Norman, 0025); a story manager module incorporated into the one or more computer memories, the story manager module configured to perform operations for determining cinematic shot quality of objects of interest within a frame of a video associated with a video game (see Norman, 0027,0030, 0048-0050) the operations comprising:
determining a plurality of objects of interest from a set of objects from within the video game (see Norman, 0049, wherein the objects of interest are a  set of the plurality of champions);
receiving game state data from the game, the game state data describing at least a set of events occurring within the game (see Norman, 0048-0050, wherein the Action Block 2500 describes at least a set of events within the video game);
determining a plurality of interest level values (see Norman, 0049, wherein the interest level is calculated for each of the plurality of objects of interest (e.g., characters)), the plurality of interest level values corresponding to a plurality of categories associated with the plurality of objects of interest (see Norman, 0049-0050, wherein the categories include proximity to other champions in the landscape, health level, presence of debuffs, participation in future events like damaging and/or defeating champions or important team objectives; wherein the view is adjusted to follow a champion or group of objects with the highest interest level), wherein the plurality of interest level values is based on the game state data (see Norman, 0048-0050);
generating a data structure for use in managing cinematography associated with the frame (see Norman, Fig. 4, 6, 9, 0032, wherein frame is the selected game chunks that generated to represent the selected game view to generate the video game in real-time or near-real time), the data structure facilitate the looking up of the plurality of interest level values (see Norman, 0050-0054, wherein the chunks include the looking up of the interest values of the character to determine that the cinematography is focused on the champion with the interest values above a threshold).
Regarding claim 10, Norman discloses a non-transitory computer-readable medium comprising a set of instructions that, when executing by one or more computer processors (see Norman, system 100 of Fig. 1A, 0023, 0025), cause the one or more computer processors to perform operations for determining cinematic shot quality of objects of interest within a frame of a video associated with a video game (see Norman, 0027,0030, 0048-0050), the operations comprising   
determining a plurality of objects of interest from a set of objects from within the video game (see Norman, 0049, wherein the objects of interest are a  set of the plurality of champions);
receiving game state data from the game, the game state data describing at least a set of events occurring within the game (see Norman, 0048-0050, wherein the Action Block 2500 describes at least a set of events within the video game);
determining a plurality of interest level values (see Norman, 0049, wherein the interest level is calculated for each of the plurality of objects of interest (e.g., characters)), the plurality of interest level values corresponding to a plurality of categories associated with the plurality of objects of interest (see Norman, 0049-0050, wherein the categories include proximity to other champions in the landscape, health level, presence of debuffs, participation in future events like damaging and/or defeating champions or important team objectives; wherein the view is adjusted to follow a champion or group of objects with the highest interest level), wherein the plurality of interest level values is based on the game state data (see Norman, 0048-0050);
generating a data structure for use in managing cinematography associated with the frame (see Norman, Fig. 4, 6, 9, 0032, wherein frame is the selected game chunks that generated to represent the selected game view to generate the video game in real-time or near-real time), the data structure facilitate the looking up of the plurality of interest level values (see Norman, 0050-0054, wherein the chunks include the looking up of the interest values of the character to determine that the cinematography is focused on the champion with the interest values above a threshold).
Regarding claims 10, Norman a method comprising: performing, using one or more computer processors, operations for determining cinematic shot quality of objects of interest within a frame of a video associated with a video game (see Norman, system 100 of Fig. 1A, 0023, 0027-0030, 0048-0050), the operations comprising 
determining a plurality of objects of interest from a set of objects from within the video game (see Norman, 0049, wherein the objects of interest are a  set of the plurality of champions);
receiving game state data from the game, the game state data describing at least a set of events occurring within the game (see Norman, 0048-0050, wherein the Action Block 2500 describes at least a set of events within the video game);
determining a plurality of interest level values (see Norman, 0049, wherein the interest level is calculated for each of the plurality of objects of interest (e.g., characters)), the plurality of interest level values corresponding to a plurality of categories associated with the plurality of objects of interest (see Norman, 0049-0050, wherein the categories include proximity to other champions in the landscape, health level, presence of debuffs, participation in future events like damaging and/or defeating champions or important team objectives; wherein the view is adjusted to follow a champion or group of objects with the highest interest level), wherein the plurality of interest level values is based on the game state data (see Norman, 0048-0050);
generating a data structure for use in managing cinematography associated with the frame (see Norman, Fig. 4, 6, 9, 0032, wherein frame is the selected game chunks that generated to represent the selected game view to generate the video game in real-time or near-real time), the data structure facilitate the looking up of the plurality of interest level values (see Norman, 0050-0054, wherein the chunks include the looking up of the interest values of the character to determine that the cinematography is focused on the champion with the interest values above a threshold).
Conclusion                                                                                                                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148. The examiner can normally be reached Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715